Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the petition decision dated April 28, 2021, the prosecution has been reopened.
Claims 1-10, 12-16, 18-22 are pending, and are rejected.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, 12-15, 18-22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0052441 attributed to Loris Degioanni (hereafter referred to as Degioanni) and U.S. Patent Application Publication Number 2013/0335219 attributed to Bernard M. Malkowski (hereafter referred to as Malkowski) and U.S. Patent Application Publication Number 2004/0220984 attributed to Dudfield et al. (hereafter referred to as Dudfield).
Regarding claim 1: Degioanni discloses a method comprising: receiving network data associated with a plurality of nodes of a network [0140]; generating, based at 
Degioanni does not disclose receiving network data using a plurality of sensors associated with a plurality of nodes of a network.
Malkowski discloses receiving network data using a plurality of sensors associated with a plurality of nodes of a network [0019].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Malkowski into Degioanni to detect signal.  The use of sensors is widely known in the art.
Neither Degioanni nor Malkowski specifically discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes.
Dudfield discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes [0165-0166, 0186].

For claim 2: The method of claim 1, wherein the application network topology identifies a plurality of communication paths between the plurality of nodes [Degioanni: 0094].
For claim 3: method of claim 1, wherein the adjustment comprises at least one of defining a period of time for generating the second application dependency map
[Degioanni; 0256].
For claim 4: The method of claim 1, wherein the adjustment comprises selecting one or more nodes for generating the second application dependency map [Degioanni: 0258],
For claim 5: The method of claim 1, wherein the adjustment comprises uploading side information for generating the second application dependency map [Degioanni: 0110],
For claim 6: Neither Degioanni nor Malkowski discloses wherein the adjustment comprises selecting a specified clustering granularity.
Dudfield discloses wherein the adjustment comprises selecting a specified clustering granularity [0134],
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski and Dudfield before him/her, before the 
One of ordinary skill in the art would do so to manage the clustering.
For claim 7: The method of claim 1, wherein the adjustment comprises editing at least one of a name, a parameter or a node membership status of a cluster of nodes [Degioanni: G256j.
For claim 9: The method of claim 1, wherein generating the first application dependency map comprises determining a first clustering of the plurality of nodes, and generating the second application dependency map comprises determining a second clustering of the plurality of nodes [Degioanni: 0256].
For claim 12: The method of claim 1, further comprising: generating, based at least in part on the similarity level among the plurality of node, a clustering of the plurality of nodes to determine one or more node clusters [Dudfield: 0186].
For claim 13: Degioanni discloses a system comprising: one or more processors; a user interface; and memory including instructions that, upon being executed by the one or more processors, cause the system to: receive network data using a plurality of nodes of a network [0140]; generate, based at least in part on the network data, a first clustering of the plurality of nodes [0177]; receive, via the user interface, an adjustment to an input parameter of the network [0254, 0255; figure 32A-B], the adjustment including a change to an original parameter used to generate the first clustering of the plurality of nodes [0254, 0255; figure 32A-B]; generate a second clustering of the plurality of nodes based at least in part on the adjustment [0256]; and display, via the 
Degioanni does not disclose a plurality of sensors associated with a plurality of nodes of a network, the plurality of sensors including at least a first sensor of a physical switch, a second sensor of a hypervisor associated with the physical switch, and a third sensor of a virtual machine associated with the hypervisor. 
Malkowski discloses a plurality of sensors associated with a plurality of nodes of a network, the plurality of sensors including at least a first sensor of a physical switch, a second sensor of a hypervisor associated with the physical switch, and a third sensor of a virtual machine associated with the hypervisor [0019, 0049: sensor node may be powered on manually by an associated external switch; 0058: in addition to hardware, there can be a virtual machine and hence also the hypervisor; 0023].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Malkowski into Degioanni to detect signal. One of ordinary skill in the art would do so because the use of sensors is widely known in the art.
Neither Degioanni nor Malkowski specifically discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes.
Dudfield discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes [0165-0166, 0186 and 0189]. 

For claim 19: Degioanni discloses a non-transitory computer-readable storage medium having stored therein instructions that, upon being executed by a processor, cause the processor to: receive network data associated with a plurality of nodes of a network [0140]; generate, based at least in part on the network data, a first application dependency map of an application executing in the network, the first application dependency map representing an application network topology [0177]; receive, via a user interface, an adjustment to an input parameter of the network [0254, 0255; figure 32A-B], the adjustment including a change to an original parameter used to generate the first application dependency map of the application [0254]; generate a second application dependency map of the application, the second application dependency map representing an updated network topology [0256];6 and display, via the user interface, at least a portion of the second application dependency map [figure 32C, 0016].
Degioanni does not disclose receiving network data using a plurality of sensors associated with a plurality of nodes of a network.
Malkowski discloses receiving network data using a plurality of sensors associated with a plurality of nodes of a network [0019].

Neither Degioanni nor Malkowski specifically discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes.
Dudfield discloses determining a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of nodes and indicating a similarity level among the plurality of nodes [0165-0166, 0186 and 0189].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski and Dudfield before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Dudfield into Degioanni and Malkowski to manage the clustering. One of ordinary skill in the art would do so as determining a plurality of similarity score is well known in the art.
For claim 21: The method of claim 2, wherein the application network topology identifies a plurality of ports operable to communicate between the plurality of nodes, and a plurality of processes executing on the plurality of nodes [Degioanni: 0094],
For claim 22: The system of claim 15, wherein the application network topology identifies a plurality of ports operable to communicate between the plurality of 
Claims 14, 15 are rejected using the same rational as claims 9, 2 as well.
Claims18, 20 are rejected using the same rational as claim 12.
Claim 8 is rejected under 35 U.S.C. § 103 as being un-patentable over Degioanni and Malkowski and Dudfield and U.S. Patent Application Publication Number 2012/0110188 attributed to Van Biljon et al. [hereafter referred to as Van Biljon).
For claim 8: Neither Degioanni nor Malkowski or Dudfield discloses receiving a user approval of one or more node membership statuses.
Van Biljon discloses receiving a user approval of one or more node membership statuses [0023].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski and Dudfield and Van Biljon before him/her, before the effective filing date of the claimed invention to have the method of claim 7, further comprising: receiving a user approval of one or more node membership statuses.
One of ordinary skill would do so to maintain the integrity of the method/system.
Van Biljon discloses preventing changes to the one or more node membership statuses while generating the second application dependency map [Van Biljon: 0023j.
Claims 10, 16 are rejected under 35 U.S.C. § 103 as being un-patentable over Degioanni and Malkowski and Dudfield and Van Biljon and U.S. Patent .
For claim 10: Neither Degioanni nor Malkowski or Dudfield discloses details on disclosing determining, based at least in part on the network data, at least one network policy for the network.
Van Biljon discloses determining, based at least in part on the network data, at least one network policy for the network [0066].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski and Dudfield and Van Biljon before him/her, before the effective filing date of the claimed invention to have the method of claim 1, further comprising: determining, based at least in part on the network data, at least one network policy for the network.
One of ordinary skill in the art would do so to effectively run a network. One of ordinary skill in the art would do so because Van Biljon has detailed on what Degioanni implicitly has indicated.
Degioanni and/or Malkowski and/or Dudfield and/or Van Biljon do not detail into disclosing storing the at least one network policy in a policy table.
Shah discloses storing the at least one network policy in a policy table [0033].
It would have been obvious to one of ordinary skill in the art, having the teachings of Degioanni and Malkowski and Dudfield and Van Biljon and Shah before him/her, before the effective filing date of the claimed invention to have the method of claim 1, further comprising: determining, based at least in part on the network 
One of ordinary skill in the art would do so to save the data and saving data in table in widely known in the art.
Claim 16 is rejected using the same rational as claim 10.
(2) Response to Argument
1. i.  The applicant argues as below regarding claim 13:
Independent claim 13 recites “receive network data using a plurality of sensors associated with a plurality of nodes of a network, the plurality of sensors including at least a first sensor of a physical switch, a second sensor of a hypervisor associated with the physical switch, and a third sensor of a virtual machine associated with the hypervisor” (emphasis added).
In an attempt to meet this recitation, the Examiner only argues that claim 13 is rejected using the same rationale as claim 1. See Office Action, para. 6. However, claims 1 and 13 are not identical. Indeed, independent claim 13 includes the further recitation that “the plurality of sensors includ[e] at least a first sensor of a physical switch, a second sensor of a hypervisor [is] associated with the physical switch, and a third sensor of a virtual machine [is] associated with the hypervisor” per independent claim 13. This recitation is not addressed by the Office Action and has gone unexamined. As such, the rejections are flawed for at least the reason that the Examiner has not completed her examination of independent claim 13. The rejections are also flawed for additional reasons.
The claim was examined and was rejected using the same references as claim 1.
a second sensor of a hypervisor associated with the physical switch, and a third sensor of a virtual machine associated with the hypervisor. Neither the claim language nor the specification describes any second sensor of a hypervisor’s precise relationship with a “physical” switch or any third sensor of a virtual machine’s precise relationship with the hypervisor. In addition, specification does not specify the exact kind of hypervisor being used; it just says “a virtual machine associated with a hypervisor”. A hypervisor is a virtual machine monitor, and of course a virtual machine is associated with a hypervisor. Malkowski expressively discloses a virtual machine in paragraph 0058.
ii.    The applicant argues as below regarding claim 1:
Independent claim 1 recites “displaying, via the user interface, the plurality of similarity scores and at least a portion of the second application dependency map” (emphasis added). Independent claims 13 and 19 include similar recitations.
The Examiner does not attempt to meet the recitation regarding “displaying, via the user interface, the plurality of similarity scores.” Indeed, Degioanni and Malkowski fail to disclose or reasonably suggest any “similarity scores,” as acknowledged by the Examiner. See Office Action, pg. 4. Likewise, Dudfield does not disclose or reasonably suggest “displaying, via the user interface, the plurality of similarity scores” per independent claims 1, 13, and 19. Again, the Examiner does not point to any language in any reference that meets the aforementioned recitation regarding “displaying, via the user interface, the plurality of similarity scores” per independent claims 1,13, and 19. As such, again, the rejections are flawed for at least the reason.
The examiner had pointed out paragraphs in both Degioanni and Dudfield references. Degioanni discloses graphical user interface at least in paragraph 0016 and figure 32C. Degioanni teaches displaying, via the user interface and clearly indicates the plurality of similarity scores at least in figure 32B-C. Degioanni has not mentioned the language “similarity scores”. Dudfield expressively describes calculating a plurality of similarity scores at least in paragraphs 0165-0166 and paragraph 0186. In addition, Dudfield also discloses displaying, via the user interface, the plurality of similarity scores at least in 308 of figure 29.
2. The applicant argues as below regarding claim 8:
Claim 8 recites “receiving a user approval of one or more node membership statuses; and preventing changes to the one or more node membership statuses while generating the second application dependency map” (emphasis added).
The Examiner acknowledges Degioanni, Malkowski, and Dudfield fail to meet this recitation and relies on Van Biljon. See Office Action, pg. 7. However, Van Biljon is limited to “a method of allowing an authorizing entity to grant permission to a subject to perform an action on an object in a cloud computing environment.” See Van Biljon, para. 0023. Van Biljon’s simple authorization-grant process is not reasonably the same nor otherwise reasonably disclose “preventing changes to the one or more node membership statuses while generating the second application dependency map” per claim 8. Thus, Van Biljon fails to remedy the aforementioned deficiencies of Degioanni, Malkowski, and Dudfield, and the rejection is flawed.
The applicant just makes a statement that granting authority as disclosed by Van Biljon is not the same as “preventing changes to the one or more node membership statuses while generating the second application dependency map”. The applicant points to paragraphs 0010 and 0080 of Specification and element 506 of figure 5 for this limitation [Appeal Brief: last paragraph of page 3]. But the limitation of “preventing changes to the one or more node membership statuses while generating the second application dependency map” is not there; this limitation exists only in claim 8. Paragraph 0010 points to figure 5, and element 506 of figure 5 reads: “receiving an adjustment to an input parameter of the network”. Paragraph 0080 does not disclose “preventing changes to the one or more node membership statuses while generating the second application dependency map”; it merely discloses a simple authorization of node membership status. 
Van Biljon discloses granting authority to delegate a predetermined permission, defining a subject as a group to whom the permission is being delegated, defining an object upon which an action is authorized within the cloud computing environment, defining the action being authorized in the cloud computing environment, and allowing members of the subject group to perform the permitted action on the object [0023]. In other words, changes to the one or more node membership statuses are prevented in all time and definitely at the time of generating a second application dependency map to maintain the integrity of the method/system.
3. No further new line of argument has been presented.
Conclusion
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7:00-3:00 ET (1st week of the bi-week); and Mon-Tue 7:00-3:00 ET (2nd week of the bi-week)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Anita D. Chaudhuri
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173